379 F.2d 327
J. W. BRUMLEY, Jr., Appellant,v.UNITED STATES of America, Appellee.
No. 23375.
United States Court of Appeals Fifth Circuit.
June 16, 1967.

G. A. Benesh, Wichita Falls, Tex., for appellant.
Ernest Morgan, U.S. Atty., San Antonio, Tex., for appellee.
Before RIVES, WISDOM, and GOLDBERG, Circuit Judges.
PER CURIAM:


1
Brumley raises three issues: the construction of the indictment, the sufficiency of the evidence, and the admissibility of evidence of similar acts to prove knowledge and intent.  We have considered the entire record and hold that the indictment did not charge a conspiracy, that there was overwhelming evidence from which the jury could conclude that Brumley had violated 18 U.S.C. 2314, and that, contrary to Brumley's contention, the evidence presented by witnesses Willis and Van Treeve did tend to prove similar acts.  The admissibility of such evidence to show knowledge or intent is beyond question.  Weiss v. United States, 5 Cir. 1941, 122 F.2d 675, 682.  The trial judge was particularly careful to instruct the jury on the limited admissibility of this evidence, even before it was admitted.


2
The judgment is affirmed.